Citation Nr: 0018318	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  97-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946. 

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 


REMAND

The appellant, in a statement submitted in July 1997, 
requested entitlement to service connection for a rash.  
While this issue has not been developed or certified for the 
BVA's review, it is inextricably intertwined with the claim 
of entitlement to a total disability evaluation based on 
individual unemployability.  Hence, further development is in 
order.

Further development is also in order with respect to the 
appellant's appeal following the April 1999 severance of 
service connection for right lower extremity venous stasis.  
In this regard, the veteran, in a December 1999 VA Form 9, 
stated that he was appealing the denial of service 
connection.  The Board finds that this document is a notice 
of disagreement challenging the severance of service 
connection.  As such, while the appellant has not submitted a 
timely substantive appeal, the Board is obligated to remand 
this case under the decision in Manlicon v. West, 12 Vet. 
App. 238 (1999) for the issuance of a statement of the case.  

Therefore, this case is REMANDED for the following action:

1.	The RO should adjudicate the claim of 
entitlement to service connection for a 
skin rash.

2.  The RO should issue a statement of 
the case on the issue whether service 
connection for right lower extremity 
venous stasis was properly severed.  The 
claimant is advised that he must submit a 
timely substantive appeal in order to 
perfect his right to appellate review by 
the Board.

Upon completion of the above development, the RO should 
readjudicate the issue of entitlement to a total rating based 
upon individual unemployability.  If the determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the 
case, and be given an opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



